November 12, 1928. The opinion of the Court was delivered by
The defendant was convicted of a violation of Section 382 of the Criminal Code, seduction of an unmarried woman "by any means of deception and promise of marriage."
The testimony of the prosecutrix was to the effect that she and the defendant had been "keeping company" for about 2 1/2 years; that they were engaged to be married, the ceremony to take place in September, 1923; that in August preceding she had yielded to his solicitations "because I loved him and he said we would soon be married and wouldn't nobody know anything about it, and he kept overpersuading me."
We do not think that the promise to marry must have been the immediate (in point of time) inducement to the coition; a yielding upon the faith of a previous promise would be sufficient.
"The statute making seduction a crime is not to punish illicit intercourse, but to punish the seducer who by means of a promise of marriage, destroys the chastity of an unmarried female of previous chaste character, and who thus draws her aside from the path of virtue and rectitude, and then fails and refuses to fulfil his promise," a character despicable in the eyes of every decent, honorable man. 24 R.C.L., 766.
The testimony is malodorous to the degree of disgust; its details will serve anything but a useful purpose. It is sufficient *Page 487 
to say that it presented issues upon every material element in the case which two juries and a level-headed judge have resolved against the defendant; the verdict must stand.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MR. CHIEF JUSTICE WATTS, and MESSRS. JUSTICES BLEASE, STABLER, and CARTER concur.